Information Disclosure Statements
The Information Disclosure Statements dated 11/19/2021 and 2/21/2022 are herein reviewed by the Examiner.
Terminal Disclaimer
The terminal disclaimer filed on 2/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,036,607 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance.
Independent claims 1, 10, and 16 recite similar subject matter and are allowed based upon the same rationale. Reference is made herein to claim 1 as the representative claim.
The claimed invention is to a method of receiving operation data including monitored metrics of an online platform, generating an operational visual comprising a radar-based visual including a heatmap which arranges the metrics, rendering the visual on a user interface, receiving user input, and re-rendering the visual based upon the received user input.
Claim 1 is allowed over the prior art as the prior art fails to teach, suggest, or render obvious the teachings of claim 1 as a whole. The prior art is particularly silent in teaching generating the operational visual including a heatmap arranging the plurality of metrics and a node representing an initial state of the plurality of metrics within the heatmap, a distance of the node from a center of the heatmap being based on how respective metrics of the node match observed historic data of the respective metrics.
Vander Broek et al. (US 2015/0213631 A1), hereinafter “Vander Broek”, teaches obtaining events from data stores wherein the events comprise performance measurements of IT components of various devices (Vander Broek Paragraph [0066]). Vander Broek further teaches generating a visualization of events over a time range wherein the visualization may be in the form of a heatmap (Vander Broek Paragraphs [0049] and [0071]) and generating a value table along with the heatmap wherein the value table comprises rows of extracted values of the specific field of the heatmap (Vander Broek Paragraphs [0082] and [0106]). Vander Broek fails to teach the operational visual including a radar-based visual, the radar based visual including a heatmap arranging the plurality of metrics and a node representing an initial state of the plurality of metrics within the heatmap, a distance of the node from a center of the heatmap being based on how respective metrics of the node match observed history data of the respective metrics.
Somaiya et al. (US 2015/0229546 A1), hereinafter “Somaiya”, teaches displaying a graphical user information comprising information related to virtual machines in a network, and of the display comprising a radial map of data points at a length from the center (Somaiya Paragraphs [0037 – 0038] and Fig. 3) and of the radial map be a circular heatmap (Somaiya Paragraph [0051] and Fig. 5). Somaiya, taken alone or in combination with Vander Broek, fails to teach or suggest the operational visual including a radar-based visual, the radar based visual including a heatmap arranging the plurality of metrics and a node representing an initial state of the plurality of metrics within the heatmap, a distance of the node from a center of the heatmap being based on how respective metrics of the node match observed history data of the respective metrics.
Cardno et al. (US 2017/0365080 A1), hereinafter “Cardno”, teaches generating a graphical representation of data points in the form of a heatmap to represent data flow between data points (Cardno Paragraph [0014]). Cardno further teaches plotting data points (nodes) on the heatmap in specific points based upon the represented retrieved data (Cardno Paragraph [0056]). Cardno, taken 
Sasturkar et al. (US 2015/0033086 A1), hereinafter “Sasturkar”, teaches detecting and collecting network event data to identify anomalous events and then rendering the resultant data on a user interface (Sasturkar Paragraphs [0023 – 0029]). Sasturkar further teaches graphing observed and collected metrics indicated anomalous events on a horizontal axis of a graph and updating the events with temporal information (Paragraphs [0049 – 0050]). Sasturkar fails to remedy the deficiencies of the prior art and further fails to teach the operational visual including a radar-based visual, the radar based visual including a heatmap arranging the plurality of metrics and a node representing an intial state of the plurality of metrics within the heatmap, a distance of the node from a center of the heatmap being based on how respective metrics of the node match observed history data of the respective metrics.
Pacheco et al. (US 2013/0169666 A1), hereinafter “Pacheco”, teaches generating heatmaps including representations of instances of collected performance data of a computer network (Pacheco Paragraphs [0018 – 0020]). Where Pacheco teaches the heatmaps comprising dimensional data plotted along an x and y axis (Pacheco Paragraph [0020]), wherein the plotting along the axes is based upon a time of an associated event and on a performance characteristic of the event (Pacheco Paragraph [0024]), Pacheco fails to teach the operational visual including a radar-based visual, the radar based visual including a heatmap arranging the plurality of metrics and a node representing an initial state of the plurality of metrics within the heatmap, a distance of the node from a center of the heatmap being based on how respective metrics of the node match observed history data of the respective metrics and therefore fails to remedy the deficiencies of the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/               Examiner, Art Unit 2459                 

/TONIA L DOLLINGER/               Supervisory Patent Examiner, Art Unit 2459